Citation Nr: 1550073	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  14-14 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for right hand neuralgia.

4.  Entitlement to service connection for right foot or ankle disability.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to an initial compensable rating for a right eye disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 1983.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The record before the Board consists of the physical claims file and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

Headaches and Sinusitis

Service treatment records include a May 1982 treatment for a complaint of headaches which were usually unilateral and temporal, though at times becoming frontal.  The Veteran reported taking only aspirin for treatment, with relief usually in about an hour.  He denied auras.  Neurological testing for cranial nerves II through XII was within normal limits, and so too was cerebellar functioning.  The examining physician assessed muscle contraction headaches and prescribed Fiorinal.  

The Veteran submitted private treatment records from T.B.D., M.D., documenting care from 1999 to 2001 for headaches, sinusitis, rhinitis, and other ailments including some affecting conditions of the shoulder and back.  The physician assessed conditions including maxillary sinusitis, allergic rhinitis, and headaches.  However, no history was noted of these conditions related to service, and no etiology opinions related to service were provided.   These records do, however, indicate a possible association between the Veteran's sinusitis and his headaches.  

A February 2009 record of care at the Southwest Alabama Medical Center provided results of a head CT scan based on indications of head and neck pain.  The scans provided no findings consistent with abnormality or disability in either the brain or the cervical spine.  

In his February 2014 VA Form 9 the Veteran reported that he had been suffering from headaches since 1982.  Thus, the possibility of an ongoing headache or sinusitis disability from service is indicated by the Veteran's self-report and service and post-service treatment records.  Remand for a VA examination to address these claimed disabilities is accordingly warranted.  The Board notes that VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

Right Hand Neuralgia

The Veteran's service treatment and examination records provide no record of any identified neurological condition of the right hand or right upper extremity.  

A September 1982 service record documents treatment for a laceration of the fourth finger of the right hand.  The laceration was closed with steri-strips, and no disability or impairment of the hand or arm was otherwise noted.  

November 2009 records of care at the Southwest Alabama Medical Center reflect emergency treatment for injury to the right thumb sustained when the Veteran was using a saw at home.  The record does not reflect any complaint or finding of any old disability or injury of the right hand.  

Veteran was afforded a VA examination in May 2011 addressing the right hand, but the examiner noted that the claims file was not available.  The Veteran reported gradual onset of right hand numbness, and provided no history of peripheral nerve trauma or surgery.  The examiner speculated that there would be no past record of treatment since the Veteran reported gradual onset.  The examiner provided a negative opinion regarding in-service onset of the complained-of neuralgia.  

Because the Veteran was afforded a VA examination, there is a requirement that the examination be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examination is not adequate because the examiner did not have the opportunity to review past records including the record of the Veteran's finger laceration in service.  The prior examination is also over four years old.  Hence, a new examination is required.   

Right Foot or Ankle Disability

An August 1982 service treatment record documents injury to the right ankle, which the Veteran then reported had occurred playing basketball.  There was good range of motion with pain, and some tenderness around the ankle.  No fracture or other abnormality of the leg or foot was identified.  The medical practitioner assessed and treated a medial collateral ligament strain of the right foot.  The sprain was assessed as mild, and the Veteran was prescribed care including no running for five days.  

Service treatment and examination records do not reflect persistence of any condition of the right foot, leg, or ankle other than the August 1982 initial episode of care for the basketball-related ligament strain.  

There are no post-service records reflecting any ongoing right ankle condition.  

At an April 2011 VA examination addressing the ankle, the Veteran provided a history of having been on a field trip in Michigan in 1982 when he stepped in a hole and injured his right foot and ankle.  He reported that he was evaluated and placed on a profile, and received treatment and crutches at Fort Knox before being released back to duty after two to three weeks.

Also at the examination, the Veteran reported that last week he had been on crutches for five days, and that he had been prescribed pain medication and the crutches by his primary care physician.  He asserted that he had a similar episode three or four years ago.  

The VA examiner did find right foot or ankle disabilities, diagnosing probable distal tibial bone infarction, hallux valgus deformity, and foot arthropathy (subtalar osteoarthritis).  The examiner noted a reported medical history related to the identified right foot and ankle condition, and assessed a date of onset of 1982.  

The same VA examiner who examined the Veteran for his right hand later that month examined him for his right foot and ankle.  Thus, it appears likely that the VA examiner did not have the claims file for review for either examination, as the examiner indicated at the right hand examination that the claims file was not available for review, and at the right foot and ankle condition he did not state that the claims file was available for review, but rather reported the Veteran's history as related by the Veteran.  Thus, the Veteran should be afforded a new examination informed by a review of the claims file.  

There is also no record of the RO having requested records the Veteran reported of treatment by the Veteran's primary care physician for his right ankle.  Because these records are potentially supportive of the claim, they should be obtained.  

PTSD

The Veteran was afforded a VA psychiatric examination in May 2011 to address claimed PTSD.  However, the examiner noted that the claims file was unavailable for that examination.  

At the examination the Veteran reported having difficulty sleeping at least once per week, and also having combat-related nightmares.  The examiner acknowledged in-service stressors based on the Veteran's self-reported history.  The examiner noted what appears to be the same narrative the Veteran  submitted in November 2010, of an alleged stressor incident in service involving the Veteran witnessing a fellow automobile passenger suffering severe burns while the Veteran was in service and returning to base in Kentucky.  

The VA examiner ruled out a diagnosis of PTSD based on the Veteran not meeting the diagnostic criteria.  However, the examiner also noted that the Veteran suffered from psychiatric disability, but failed to address what disability or to provide a diagnosis.  The examiner also failed to address whether other psychiatric disability was related to service.  

Based on the examiner's failure to provide diagnoses or to rule out diagnoses of any psychiatric disability, and based on the absence of opportunity for the examiner to review the claims file, the Board finds the examination inadequate, necessitating further psychiatric examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Additionally, the Veteran should be requested to submit such evidence as may serve to corroborate alleged in-service stressors, or which may support service or post-service psychiatric disability.





Right Eye Disability

The Veteran has been service connected for a history of ocular trauma to the right eye with ocular hypertension and dry eye syndrome, with a zero percent rating assigned from the October 5, 2010, effective date of service connection.  

The Veteran's right eye disability has been rated by analogy as under keratopathy, under Diagnostic Code 6099-6001.  The only documented eye condition in service was a chalazion of the right upper eyelid that had been bothering the Veteran and was excised in February 1982.  The service records do not reflect residual disability.  However, the Veteran was afforded a VA examination in May 2011 to address any service-related eye conditions.  

The May 2011 VA examiner reviewed the record and noted the history of chalazion excision.  The Veteran provided a different history of right eye injury in service, asserting that he had walked into a tree limb, and had to wear an eye patch for a few days.  (There is no service record of that injury or any associated treatment, but this is ultimately not relevant to the present adjudication of the claim for a higher initial rating for the already service-connected disability.)  The Veteran complained that now his eye watered all the time, and that it would at times become weak and begin to hurt.  The Veteran's other complaints included difficulty seeing at night when driving, with vision becoming blurry, and at times seeing spots.  He denied any treatment.  

Ophthalmological tests for the May 2011 examination revealed that the Veteran was farsighted (presbyopic) with astigmatism.  However, corrected visual acuity was 20/20 in each eye for both near and far vision.  Tonometry revealed interocular pressure which was borderline high in each eye.  

The VA examiner diagnosed ocular hypertension, dry eye syndrome, presbyopia with normal refractive error, history of ocular trauma to the right eye, and vision correctible to 20/20 bilaterally.  (The Veteran's correctible farsighted vision with astigmatism, as refractive errors of the eye, is not considered disabilities for VA purposes, and is therefore not a part of the service-connected right eye disability.  38 C.F.R. § 3.303(c) (2015).)

Unfortunately, the VA examiner failed to address the degree of disability and impact on employment due to the Veteran's eye disability which the examiner attributed to service.  The VA examiner also failed to delineate which identified eye disability or disabilities he attributed to service.  It is also unclear from the record whether some of the Veteran's complaints, such as eye fatigue and associated pain, may be merely due to overuse and/or due to presbyopia with astigmatism which should be corrected but for which the Veteran has failed to obtain corrective lenses.  

An additional VA examination is warranted to address the nature and severity of the Veteran's service-connected right eye disability.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  

2. Ask the Veteran to provide evidence corroborating the in-service stressor involving witnessing a fellow automobile passenger suffering significant burns, as he reported in a November 2010 submission.

Ask the Veteran to provide details and any corroborating evidence of the reported injury to his right foot and ankle on a field trip in Michigan involving stepping in a hole, and any corroborating evidence of the reported subsequent limited duty profile and treatment at Fort Knox. 

With the Veteran's assistance, request records of reported treatment of his right ankle by his primary care physician.

3. The RO or AMC should seek from the service department, National Personnel Records Center (NPRC), or other indicated sources, any record of incidents, injuries, hospitalization, psychiatric care, or limited duty profiles in service including based on any additional statements or evidence provided by the Veteran.  The Veteran's complete service personnel file should be obtained as well as any records of in-service hospitalizations.  

4. Thereafter, VA examinations must be conducted.  If appropriate, some of the requested examinations below may be conducted by the same examiner.  However, all questions posed and opinions requested must be addressed.  

5. Afford the Veteran an examination by a physician with sufficient expertise to determine the nature and etiology of his headaches and sinusitis.  The claims file and all other pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests or studies should be completed. 

With respect to any sinusitis and any headache disability present during the period of the claim, separately for each such condition, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disease or disability is etiologically related to the Veteran's active service.

In so doing, the examiner should consider the Veteran's self-reported history of headaches or sinusitis including in a September 2011 submitted notice of disagreement and a submitted September 2011 VA Form 9; a service record of treatment for complained-of headaches in May 1982; headache or sinusitis treatment as documented in private records, contained within the record, by T.B.D., M.D., between 1999 and 2001; records of head and neck CT scans at Southwest Alabama Medical Center in February 2009; and any additional relevant evidence of record.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

6. Then, the Veteran should also be afforded a VA examination by an examiner with sufficient expertise to determine the nature and etiology of his right hand neuralgia.  The claims file and all other pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests or studies should be completed. 

With respect to any right hand neuralgia or other condition resulting in reported right hand numbness present during the period of the claim, separately for each such condition, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disease or disability is etiologically related to the Veteran's active service.

In so doing, the examiner should consider the prior VA examination in April 2011 addressing the right hand, as well as any pertinent service and post-service treatment or evaluation records, examination findings, and the Veteran's self-reported history of disability.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

7. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and etiology of his right foot or ankle disability or disabilities.  The claims file and all other pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests or studies should be completed. 

With respect to each identified right foot or ankle disability, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disease or disability is etiologically related to the Veteran's active service.  In so doing, the examiner should consider the August 1982 record of in-service treatment for an assessed right ankle sprain, the April 2011 VA examination including the Veteran's self-report at that examination of an injury to the right ankle in service in 1982 when on a field trip, and the Veteran's self-report of subsequent treatment at Fort Knox.  

In so doing, the examiner should consider the prior VA examination in April 2011 addressing the right foot and ankle, as well as any pertinent service and post-service treatment or evaluation records, examination findings, and the Veteran's self-reported history of disability.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

8. Then, afford the Veteran a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  The claims file and all other pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests or studies should be completed. 

The RO or AMC should provide the examiner with a statement of any in-service stressors which have been corroborated or verified. 

The examiner should review the records from service, including treatment and personnel records, post service records, the Veteran's statements, and the past examination in May 2011.  In so doing, the examiner should consider the Veteran's report to the prior VA examiner in May 2011 and his submitted statement in November 2011 of his witnessing while in service a fellow automobile passenger suffering severe burns while the Veteran was in service returning to base in Kentucky.  

A diagnosis of PTSD due to service stressor(s) should be confirmed or ruled out.  If the examiner determines that PTSD due to service stressor(s) has not been present during the period of the claim, the examiner should explain why the diagnostic criteria for PTSD were not met.  If the examiner determines that that Veteran has had PTSD during the pendency of the claim, the examiner should identify the elements supporting the diagnosis.

In addition, with respect to each acquired psychiatric disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's active service.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the opinion cannot be provided.

9. Then, the Veteran should also be afforded a VA examination by an ophthalmologist with sufficient expertise to determine the nature and severity of his service-connected eye disability.  The claims file and all other pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests or studies should be completed. 

The examiner should review the record, the Veteran's self-reported history, and the report of the prior VA eye examination for compensation purposes conducted in May 2011.  The examiner should specifically review the eye conditions identified in that examination as well as any newly identified right eye disabilities, and provide an opinion for each of them, addressing whether there is a 50 percent or better probability that the disability is causally related to the Veteran's reported right eye trauma in service.  The examiner should specifically exclude the Veteran's presbyopia and astigmatism, which as refractive errors of the eye are not considered disabilities for VA purposes, pursuant to 38 C.F.R. § 3.303(c) (2015).  

For the disabilities of the right eye which the examiner determines are at least as likely as not attributable to right eye trauma in service, the examiner should address their impact on the Veteran's functioning, including their effect on his performance of work or work-like tasks.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

10. The RO/AMC should also undertake any other development it determines to be warranted.
 
11. Then, the RO/AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




